Exhibit 10.1
[Execution Copy]
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
June 12, 2009, by and between HANMI FINANCIAL CORPORATION, a Delaware
corporation and registered bank holding company with its principal offices in
Los Angeles, California (the “Company”) and LEADING INVESTMENT & SECURITIES CO.,
LTD., a Korean corporation with its principal offices in Seoul, Korea (the
“Purchaser”).
RECITALS
     WHEREAS, the Company is a Delaware corporation and registered bank holding
company owning all of the issued and outstanding shares of capital stock of
Hanmi Bank, a California state bank with its main office located in Los Angeles,
California (the “Bank”);
     WHEREAS, the authorized capital stock of the Company consists of
200,000,000 shares of common stock, par value $0.001 per share (the “Common
Stock”), of which 45,924,767 shares are issued and outstanding, and 10,000,000
shares of preferred stock, par value $0.001 per share, of which no shares are
issued and outstanding;
     WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, in a private transaction that is
exempt from registration under Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Regulation D (“Regulation D”) promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act, 8,040,882 shares of Common Stock (the “Shares”),
representing 14.9% of the issued and outstanding shares of Common Stock of the
Company after giving effect to the sale of such Shares (the “Acquisition”);
     WHEREAS, the Purchaser desires to accomplish the Acquisition through an
initial purchase of 5,046,118 Shares, representing up to 9.9% of the issued and
outstanding shares of Common Stock of the Company after giving effect to the
sale of such Shares (the “Initial Acquisition”) and a subsequent purchase of
2,994,764 Shares, which together with the Initial Acquisition will represent up
to 14.9% of the issued and outstanding shares of Common Stock of the Company
after giving effect to the sale of such Shares (the “Additional Acquisition”);
     WHEREAS, the Company has engaged Keefe, Bruyette and Woods as its exclusive
placement agent (the “Placement Agent”) for the offering of the Shares on a
“best efforts” basis; and
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
     “Acquisition” has the meaning set forth in the Recitals.
     “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.
     “Additional Acquisition” has the meaning set forth in the Recitals.
     “Additional Acquisition Closing” has the meaning set forth in
Section 2.1(c).
     “Additional Acquisition Closing Date” has the meaning set forth in
Section 2.1(c).
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 405 under the Securities Act.
     “Agreement” shall have the meaning ascribed to such term in the Preamble.
     “Bank” has the meaning set forth in the Recitals.
     “BHC Registration” has the meaning set forth in Section 5.1(e).
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in Los Angeles, California are open for the general transaction of business.
     “Buy-In” has the meaning set forth in Section 4.1(f).
     “Buy-In Price” has the meaning set forth in Section 4.1(f).
     “CDFI” means the California Department of Financial Institutions.
     “Change-of-Control Notice” has the meaning set forth in Section 5.1(e).
     “Closing Bid Price” means, for any security as of any date, the last
closing price for such security on the Principal Trading Market, as reported by
Bloomberg, or, if the Principal Trading Market begins to operate on an extended
hours basis and does not designate the closing bid price then the last bid price
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Trading Market is not the principal securities exchange or
trading

2



--------------------------------------------------------------------------------



 



market for such security, the last closing price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing price of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price is reported for such security by Bloomberg, the average of the bid prices
of any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price of such security on such date shall be
the fair market value as mutually determined by the Company and the holder. If
the Company and the holder are unable to agree upon the fair market value of
such security, then the Company shall, within two Business Days submit via
facsimile (a) the disputed determination to an independent, reputable investment
bank selected by the Company and approved by the holder or (b) the disputed
arithmetic calculation to the Company’s independent, outside accountant. The
Company shall cause at its expense the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the holder of the results no later than ten Business Days from the
time it receives the disputed determinations or calculations. Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error. All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
     “Commission” has the meaning set forth in the Recitals.
     “Common Stock” has the meaning set forth in the Recitals, and also includes
any securities into which the Common Stock may hereafter be reclassified or
changed.
     “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
     “Company” shall have the meaning ascribed to such term in the Preamble.
     “Company Counsel” means Hunton & Williams LLP.
     “Company Deliverables” has the meaning set forth in Section 2.2(a).
     “Company’s Knowledge” means with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge
of the executive officers of the Company or its Subsidiaries having
responsibility for the matter or matters that are the subject of the statement.
     “Control” (including the terms “controlling”, “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

3



--------------------------------------------------------------------------------



 



     “CRA” means the Community Reinvestment Act of 1977 or any successor law,
and regulations and rules issued pursuant to that Act or any successor law.
     “Deadline Date” has the meaning set forth in Section 4.1(f).
     “Disclosure Materials” has the meaning set forth in Section 3.1(h).
     “DTC” means the Depository Trust Company.
     “Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
     “Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.
     “Escrow Agent” has the meaning set forth in Section 2.1(d).
     “Escrow Amount” has the meaning set forth in Section 2.1(d).
     “Evaluation Date” has the meaning set forth in Section 3.1(j).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
     “GAAP” means U.S. generally accepted accounting principles, as applied by
the Company.
     “Indemnified Person” has the meaning set forth in Section 4.7(b).
     “Initial Acquisition” has the meaning set forth in the Recitals.
     “Initial Acquisition Closing” has the meaning set forth in Section 2.1(b).
     “Initial Acquisition Closing Date” has the meaning set forth in
Section 2.1(b).
     “Intellectual Property” has the meaning set forth in Section 3.1(x).
     “Irrevocable Transfer Agent Instructions” means, with respect to the
Company, the Irrevocable Transfer Agent Instructions, in the form of Exhibit E,
executed by the Company and delivered to and acknowledged in writing by the
Transfer Agent.
     “Lien” means any lien, charge, claim, encumbrance, security interest, right
of first refusal, preemptive right or other restrictions of any kind.
     “Legend Removal Date” has the meaning set forth in Section 4.1(c).
     “Lock-Up Period” has the meaning set forth in Section 4.10.

4



--------------------------------------------------------------------------------



 



     “Los Angeles Courts” means the state and federal courts sitting in the City
of Los Angeles.
     “Material Adverse Effect” means any of (i) a material and adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) any adverse impairment to the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document, except
that any of the following, either alone or in combination, shall not be deemed a
Material Adverse Effect: (A) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or which are generally
applicable to the industry in which the Company operates, (B) effects resulting
from or relating to the announcement or disclosure of the sale of the Shares or
other transactions contemplated by this Agreement, or (C) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement.
     “Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.
     “Material Permits” has the meaning set forth in Section 3.1(v).
     “Outside Date” means the thirtieth day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.
     “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
     “Placement Agent” has the meaning set forth in the Recitals.
     “Press Release” has the meaning set forth in Section 4.6.
     “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Initial Acquisition Closing Date and the Additional
Acquisition Closing Date, shall mean the NASDAQ Global Select Market.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Purchase Price” means $1.37 per Share.
     “Purchaser” shall have the meaning ascribed to such term in the Preamble.
     “Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

5



--------------------------------------------------------------------------------



 



     “Purchaser Party” has the meaning set forth in Section 4.7(a).
     “Registration Rights Agreement” has the meaning set forth in the Recitals.
     “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchaser of the Registrable Securities (as defined in the
Registration Rights Agreement).
     “Regulatory Authority” means any administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, or any
industry self-regulatory authority charged with the supervision and regulation
of financial institutions or issuers of securities or engaged in the insurance
of deposits or the supervision or regulation of any party hereto or its
Subsidiaries.
     “Regulation D” has the meaning set forth in the Recitals.
     “Required Approvals” has the meaning set forth in Section 3.1(e).
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “SEC” means the Securities Exchange Commission.
     “SEC Reports” has the meaning set forth in Section 3.1(h).
     “Secretary’s Certificate” has the meaning set forth in Section 2.2(a).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” has the meaning set forth in the Recitals.
     “Short Sales” include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.
     “Significant Subsidiaries” has the meaning set forth in Section 3.1(b).
     “Stock Certificates” has the meaning set forth in Section 2.2(a).
     “Subscription Amount” means with respect to each Purchaser, the aggregate
amount to be paid for the Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

6



--------------------------------------------------------------------------------



 



     “Subsidiary” means any entity in which the Company, directly or indirectly,
owns sufficient capital stock or holds a sufficient equity or similar interest
such that it is consolidated with the Company in the financial statements of the
Company.
     “Trading Affiliate” has the meaning set forth in Section 3.2(h).
     “Trading Day” means (i) a day on which the Common Stock is listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board),
or (ii) if the Common Stock is not listed on a Trading Market (other than the
OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.
     “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
     “Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing.
          (a) Purchase Price. On the terms and subject to the conditions
contained in this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement, at the Initial Acquisition Closing and
the Additional Acquisition Closing (each, as hereinafter defined), the Purchaser
hereby agrees to purchase the Shares from the Company, and the Company hereby
agrees to sell, convey, transfer and assign the Shares to the Purchaser, free
and clear of all liens, security interests, pledges, encumbrances, adverse
claims and demands of every kind, character and description whatsoever. The
purchase price (“Purchase Price”) and full consideration that Purchaser shall
pay to the Company for the Shares shall be an amount equal to $11,016,008.34 in
the aggregate, or $1.37 per Share. Subject to confirmation from applicable
Regulatory Authorities, the Acquisition of the Shares shall be accomplished
through the Initial Acquisition of 5,046,118 Shares and an Additional
Acquisition of 2,994,764 Shares.
          (b) Initial Acquisition Closing. On a date mutually acceptable to the
Company and the Purchaser which date shall be within five (5) Business Days
following receipt

7



--------------------------------------------------------------------------------



 



of all necessary regulatory, corporate and other approvals, consents or
confirmations referred to herein and the expiration of any mandatory waiting
periods, or oral or written confirmation from all applicable regulatory agencies
that such approvals are not required (herein called the “Initial Acquisition
Closing Date”), a meeting (the “Initial Acquisition Closing”) will take place at
which the parties to this Agreement will exchange certificates, letters and
other documents in order to determine whether all of the conditions set forth in
ARTICLE V have been satisfied or waived or whether any condition exists that
would permit a party to this Agreement to terminate this Agreement. If no such
condition then exists or if no party elects to exercise any right it may have to
terminate this Agreement, then and thereupon the appropriate parties shall
execute such documents and instruments as may be necessary or appropriate in
order to effect the Initial Acquisition contemplated by this Agreement. The
Initial Acquisition Closing shall take place at 10:00 a.m., Los Angeles,
California time at the offices of Hunton & Williams LLP, 550 South Hope Street,
Suite 2000, Los Angeles, California 90071, on the Initial Acquisition Closing
Date, or at such other time and place to which the Company and the Purchaser may
agree.
          (c) Additional Acquisition Closing. On a date mutually acceptable to
the Company and the Purchaser which date shall be within five (5) Business Days
following receipt of all necessary regulatory, corporate and other approvals,
consents or confirmations referred to herein and the expiration of any mandatory
waiting periods, or oral or written confirmation from all applicable regulatory
agencies that such approvals are not required (herein called the “Additional
Acquisition Closing Date”), a meeting (the “Additional Acquisition Closing”)
will take place at which the parties to this Agreement will exchange
certificates, letters and other documents in order to determine whether all of
the conditions set forth in ARTICLE V have been satisfied or waived or whether
any condition exists that would permit a party to this Agreement to terminate
this Agreement. If no such condition then exists or if no party elects to
exercise any right it may have to terminate this Agreement, then and thereupon
the appropriate parties shall execute such documents and instruments as may be
necessary or appropriate in order to effect the Additional Acquisition
contemplated by this Agreement. The Additional Acquisition Closing shall take
place at 10:00 a.m., Los Angeles, California time at the offices of Hunton &
Williams LLP, 550 South Hope Street, Suite 2000, Los Angeles, California 90071,
or at such other time and place to which the Company and the Purchaser may
agree.
          (d) Form of Payment; Escrow. Unless otherwise agreed to by the Company
and the Purchaser, on or prior to the Business Day immediately prior to the
Initial Acquisition Closing Date or the Additional Acquisition Closing Date, as
applicable, the Purchaser shall wire its Subscription Amount relating to the
applicable closing, in United States dollars and in immediately available funds,
to a non-interest bearing escrow account established by the Company and the
Placement Agent with an independent, third party escrow agent mutually
acceptable to the Company and the Purchaser (the “Escrow Agent”) as set forth on
Exhibit G hereto (the aggregate amounts received being held in escrow by the
Escrow Agent are referred to herein as the “Escrow Amount”). Unless otherwise
agreed to by the Company and the Purchaser, on the Initial Acquisition Closing
Date or the Additional Acquisition Closing Date, as applicable, (a) the Company
and the Placement Agent shall instruct the Escrow Agent to deliver, in
immediately available funds, the Escrow Amount constituting the aggregate
Purchase Price relating to the applicable closing as follows: (1) to the
Placement Agent, the fees and reimbursable expenses payable to the Placement
Agent (which fees and expenses shall be set forth in such instructions), and
(2) the balance of the applicable Purchase Price to the Company

8



--------------------------------------------------------------------------------



 



and (b) the Company shall irrevocably instruct the Transfer Agent to deliver to
the Purchaser one or more stock certificates, free and clear of all restrictive
and other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing the number of Shares the Purchaser is purchasing pursuant to the
Initial Acquisition or the Additional Acquisition, as applicable, as is set
forth on the Purchaser’s signature page to this Agreement next to the heading
“Number of Shares to be Acquired,” within three (3) Business Days after the
Initial Acquisition Closing and the Additional Acquisition Closing, as
applicable.
     2.2 Closing Deliveries.
          (a) On or prior to each of the Initial Acquisition Closing Date and
the Additional Acquisition Closing Date, the Company shall issue, deliver or
cause to be delivered to the Purchaser the following (the “Company
Deliverables”):
          (i) this Agreement, duly executed by the Company;
          (ii) facsimile copies of one or more stock certificates, free and
clear of all restrictive and other legends (except as provided in Section 4.1(b)
hereof), evidencing the Shares subscribed for by the Purchaser hereunder and
relating to the Initial Acquisition or the Additional Acquisition, as
applicable, registered in the name of the Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit B hereto (the “Stock
Certificates”), with the original Stock Certificates sent within three
(3) Business Days of the Initial Acquisition Closing or the Additional
Acquisition Closing, as applicable;
          (iii) a legal opinion of Company Counsel, dated as of the Initial
Acquisition Closing Date or the Additional Acquisition Closing Date, as
applicable, and in the form attached hereto as Exhibit C, executed by such
counsel and addressed to the Purchaser;
          (iv) the Registration Rights Agreement, duly executed by the Company,
relating to the Shares to be acquired pursuant to the Initial Acquisition or the
Additional Acquisition, as applicable;
          (v) duly executed Irrevocable Transfer Agent Instructions acknowledged
in writing by the Transfer Agent;
          (vi) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Initial Acquisition Closing Date or the
Additional Acquisition Closing Date, as applicable, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Shares,
(b) certifying the current versions of the certificate or articles of
incorporation, as amended, and by-laws of the Company and (c) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company, in the form attached hereto as
Exhibit E;
          (vii) the Compliance Certificate referred to in Section 5.1(h);

9



--------------------------------------------------------------------------------



 



          (viii) a certificate evidencing the formation and good standing of the
Company in its jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within five (5) Business
Days of the Initial Acquisition Closing Date or the Additional Acquisition
Closing Date, as applicable;
          (ix) a certified copy of the Certificate of Incorporation, as
certified by the Secretary of State of the State (or comparable office) of such
entity’s jurisdiction of formation, as of a date within ten (10) Business Days
of the Initial Acquisition Closing Date or the Additional Acquisition Closing
Date, as applicable.
          (b) On or prior to each of the Initial Acquisition Closing Date and
the Additional Acquisition Closing Date, the Purchaser shall deliver or cause to
be delivered to the Company the following (the “Purchaser Deliverables”):
          (i) this Agreement, duly executed by the Purchaser;
          (ii) unless otherwise agreed to by the Company and the Purchaser, its
Subscription Amount relating to the Initial Acquisition or the Additional
Acquisition, as applicable, in U.S. dollars and in immediately available funds,
in the amount set forth as the “Purchase Price” indicated below such Purchaser’s
name on the applicable signature page hereto under the heading “Aggregate
Purchase Price (Subscription Amount)” by wire transfer to the escrow account set
forth on Exhibit G attached hereto;
          (iii) the Registration Rights Agreement, duly executed by the
Purchaser, relating to the Shares to be acquired pursuant to the Initial
Acquisition or the Additional Acquisition, as applicable;
          (iv) a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and
          (v) a fully completed and duly executed Stock Certificate
Questionnaire in the form attached hereto as Exhibit B.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Initial Acquisition
Closing Date or the Additional Acquisition Closing Date, as applicable (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to the Purchaser that, except as set forth in
the Schedules delivered herewith or disclosed in the SEC Reports:
     (a) Subsidiaries. The Company has no direct or indirect Subsidiaries other
than those listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens which could reasonably be expected to have a Material
Adverse Effect, and all the issued and outstanding shares of capital stock or
comparable

10



--------------------------------------------------------------------------------



 



equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.
          (b) Organization and Qualification. The Company and each of its “
Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Significant Subsidiary is in
material violation of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
The Company and each of its Significant Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to have a Material Adverse Effect.
          (c) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. Except for Material Contracts,
there are no stockholder agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
stockholders.
          (d) No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or give to others any

11



--------------------------------------------------------------------------------



 



rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or any of its Subsidiaries
is subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchaser herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clauses (ii) and
(iii) such as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
          (e) Filings, Consents and Approvals. Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Shares), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filing of any requisite
notices and/or application(s) to the Principal Trading Market for the issuance
and sale of the Common Stock and the listing of the Common Stock for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.6 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).
          (f) Issuance of the Shares. The Shares have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchaser in this Agreement, the Shares
will be issued in compliance with all applicable federal and state securities
laws.
          (g) Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date of such SEC Reports only due to
stock grants or other equity awards or stock option and warrant exercises that
do not, individually or in the aggregate, have a material effect on the issued
and outstanding capital stock, options and other securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as specified in the SEC Reports: (i) no shares of the Company’s
outstanding capital stock are subject to preemptive

12



--------------------------------------------------------------------------------



 



rights or any other similar rights; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
other than those issued or granted pursuant to Material Contracts or equity or
incentive plans or arrangements described in the SEC Reports; (iii) there are no
material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is bound; (iv) except as identified in
the Registration Rights Agreement, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of their securities
under the Securities Act; (v) there are no outstanding securities or instruments
of the Company or which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company is or may become bound to redeem a security of the Company; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Shares; (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (viii) the Company has no liabilities or
obligations required to be disclosed in the SEC Reports but not so disclosed in
the SEC Reports, other than those incurred in the ordinary course of the
Company’s businesses and which, individually or in the aggregate, do not or
would not in the reasonable judgment of the Company be expected to have a
Material Adverse Effect.
          (h) SEC Reports; Disclosure Materials. Except as set forth on
Confidential Schedule 3.1(h), the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it under the
Securities Act or the Exchange Act, including pursuant to Section 13(a) or 15(d)
of the Exchange Act, for the twenty-four months preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials”), on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. Except as set forth on Confidential Schedule 3.1(h), as
of their respective filing dates, or, to the extent corrected by a subsequent
restatement or subsequent filings, the time of filing of such subsequent
restatement or subsequent filings, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and, except
as corrected by subsequent filings, none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
          (i) Financial Statements. Except as set forth on Confidential Schedule
3.1(i), the financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing (or, to the extent corrected by a

13



--------------------------------------------------------------------------------



 



subsequent restatement, at the time of the filing of such restatement). Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.
          (j) Disclosure Controls and Procedures. Except as set forth on
Confidential Schedule 3.1(j), the Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)). The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the end of the
period covered by the most recently filed quarterly or annual periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed quarterly or annual periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, except as set forth on Confidential
Schedule 3.1(j), there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s Knowledge, in other factors that
could reasonably be expected to materially affect the Company’s internal
controls.
          (k) Accounting Controls. The Company maintains a system of accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
          (l) Tax Matters. Each of the Company and its Subsidiaries (i) has
prepared and filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith, with
respect to which adequate reserves have been set aside on its books and
(iii) has set aside on its books provisions reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply, except, in the case of clauses (i) and
(ii) above, where the failure to so pay or file any such tax, assessment, charge
or return would not reasonably be expected to have a Material Adverse Effect.
          (m) Material Changes. Except as set forth on Confidential
Schedule 3.1(m), since the date of the latest financial statements included
within the SEC Reports, except as disclosed in the SEC Reports, (i) there have
been no events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a

14



--------------------------------------------------------------------------------



 



Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock (A) issued
in the ordinary course as dividends on outstanding preferred stock or (B) issued
pursuant to existing Company stock option or stock purchase plans or executive
and director corporate arrangements disclosed in the SEC Reports or (C) issued
pursuant to other existing agreements disclosed in the SEC Reports and
(vi) there has not been any material change or amendment to, or any waiver of
any material right by the Company under, any Material Contract under which the
Company or any of its Subsidiaries is bound or subject.
          (n) Material Contracts. Except for the Material Contracts and except
for this Agreement and the other Transaction Documents, the Company and its
Subsidiaries do not have any agreements, contracts and commitments that are
material to the business, financial condition, assets, prospects or operations
of the Company and its Subsidiaries that would be required to be filed under the
Exchange Act. Neither the Company nor any of its Subsidiaries is in default
under or in violation of, nor to the Company’s Knowledge, is there any valid
basis for any claim of default under or violation of, any Material Contract that
could reasonably be expected to have a Material Adverse Effect.
          (o) Litigation. To the Company’s Knowledge, there is no Action which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Shares or (ii) except as disclosed in
the SEC Reports, is likely to have a Material Adverse Effect, individually or in
the aggregate, if there were an unfavorable decision. Neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.
          (p) Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company or its Subsidiaries. None of the Company’s or any of its Subsidiaries’
employees is a member of a union that relates to such employee’s relationship
with the Company or relevant Subsidiary, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and each Subsidiary believes that its relationship with its employees is good.
No executive officer of the Company or a Subsidiary of the Company (as defined
in Rule 501(f) of the Securities Act) has notified the Company or such
Subsidiary, as the case may be, that such officer intends to leave the Company
or such Subsidiary, as the case may be, or otherwise terminate such officer’s
employment with the Company or such Subsidiary, as the case may be,. To the
Company’s Knowledge, no executive officer of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract,

15



--------------------------------------------------------------------------------



 



confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
To the Company’s Knowledge, each of the Company and its Subsidiaries is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not in the reasonable judgment of the Company be expected to have,
individually or in the aggregate, a Material Adverse Effect.
          (q) Compliance. Except as set forth on Confidential Schedule 3.1(q),
neither the Company nor any of its Subsidiaries (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
of its Subsidiaries under), nor has the Company or any of its Subsidiaries
received written notice of a claim that it is in default under or that it is in
violation of, any Material Contract (whether or not such default or violation
has been waived), (ii) is in violation of any order of which the Company or any
of its Subsidiaries has been made aware in writing of any court, arbitrator or
governmental body having jurisdiction over the Company or any of its
Subsidiaries or its properties or assets, or (iii) is in violation of, or in
receipt of written notice that it is in violation of, any statute, rule or
regulation of any governmental authority applicable to the Company or any of its
Subsidiaries, except in each case as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
          (r) Regulatory Agreement. Except as described in Confidential Schedule
3.1(r), the Company (i) has not received, consented to, or entered into any
notice, communication, memorandum, agreement or order of any applicable
Regulatory Authority directing, restricting or limiting, or purporting to
direct, restrict or limit, in any manner the operations of the Company (a
“Regulatory Agreement”), and (ii) is not aware of any basis for any unresolved
violation, criticism, or exception by any applicable Regulatory Authority with
respect to any Regulatory Agreement which if resolved in a manner adverse to the
Company could reasonably be expected to have a Material Adverse Effect.
          (s) CRA Compliance. The Bank is in compliance, in all material
respects, with the applicable provisions of the CRA, and, as of the date hereof,
the Bank has received a CRA rating of “satisfactory” or better from the
applicable Regulatory Authority. To the Company’s Knowledge, there is no fact or
circumstance or set of facts or circumstances which would cause the Bank to fail
to comply with such provisions in a manner which could reasonably be expected to
have a Material Adverse Effect.
          (t) Loan Loss Reserves. Except as set forth on Confidential
Schedule 3.1(t), each of the reserve and allowances for possible loan losses and
the carrying value for real estate owned which are shown on the financial
statements of the Company included in the SEC Reports has been established in
conformity in all material respects with all applicable requirements, rules and
policies of applicable Regulatory Authorities and complies in all material
respects with the requirements of GAAP applied on a consistent basis to provide
for possible losses on loans outstanding and real estate owned as of the date of
such financial statements.

16



--------------------------------------------------------------------------------



 



          (u) Compliance with Capital Adequacy Guidelines. As of the date of
this Agreement, the Company and the Bank have, on a pro forma basis giving
effect to the consummation of the Initial Acquisition and the Additional
Acquisition, sufficient regulatory capital to meet all applicable regulatory
capital guidelines of all Applicable Regulatory Authorities.
          (v) Regulatory Permits. Except as set forth on Confidential
Schedule 3.1(v), each of the Company and its Subsidiaries possesses or has
applied for all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct its business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect (“Material Permits”), and
(i) neither the Company nor any of its Subsidiaries has received any notice in
writing of proceedings relating to the revocation or material adverse
modification of any such Material Permits and (ii) none of the Company or its
Subsidiaries is aware of any facts or circumstances that would give rise to the
revocation or material adverse modification of any Material Permits.
          (w) Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
          (x) Patents and Trademarks. To the Company’s Knowledge, the Company
and its Subsidiaries own, possess, license or have other rights to use all
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of their respective businesses as now conducted or as proposed to be conducted
in the SEC Reports.
          (y) Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be commercially reasonable in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business.
          (z) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the

17



--------------------------------------------------------------------------------



 



Company or it Subsidiaries and, to the Company’s Knowledge, none of the
employees of the Company or its Subsidiaries, is presently a party to any
transaction with the Company or its Subsidiary or to a presently contemplated
transaction (other than for services as employees, officers and directors) that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.
          (aa) Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agent with respect
to the offer and sale of the Shares (which placement agent fees are being paid
by the Company). The Company shall indemnify, pay, and hold the Purchaser
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.
          (bb) Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchaser under the Transaction Documents.
          (cc) Registration Rights. Other than as set forth in the SEC Reports
and other than the Purchaser, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.
          (dd) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares as contemplated hereby or (ii) cause the offering of the Shares pursuant
to the Transaction Documents to be integrated with prior offerings by the
Company for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market on which any of the securities of the Company are listed or
designated.
          (ee) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the 12 months preceding the date hereof, received written notice from
any Trading Market on which the Common Stock is listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company’s Common Stock is listed on the
Principal Trading Market,

18



--------------------------------------------------------------------------------



 



and to the Company’s Knowledge, the Company and its Common Stock meet the
criteria for continued listing and trading on the Principal Trading Market.
          (ff) Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an Affiliate of, and
immediately following the Initial Acquisition Closing or the Additional
Acquisition Closing will not be required to register as, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          (gg) Application of Takeover Protections; Rights Agreements. Except as
disclosed in the SEC Reports, the Company has not adopted any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.
          (hh) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have in the reasonable judgment of the Company a Material Adverse Effect.
          (ii) Acknowledgment Regarding Purchaser’s Purchase of Shares.  The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by the Purchaser or any of its respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchaser’s purchase of the Shares.
          (jj) Regulation M Compliance.  In the last thirty days, the Company
has not, and to the Company’s Knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii) compensation paid to
the Placement Agent in connection with the placement of the Shares.
          (kk) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, and any and all
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect.
          (ll) Books and Records. The books of account, minute books, stock
record books and other records of the Company and its Subsidiaries are complete
and correct in all material respects and have been maintained in accordance with
sound business practices and the

19



--------------------------------------------------------------------------------



 



requirements of Section 13(b)(2) of the Exchange Act, including an adequate
system of internal controls.
          (mm) Form S-3 Eligibility. As of the date of this Agreement, the
Company is eligible to register the resale of its Common Stock by the Purchaser
under Form S-3 promulgated under the Securities Act.
          (nn) Vote Required. No vote of the holders of any class or series of
the Company’s capital stock, including the Common Stock, is necessary to approve
the issuance of the Shares and any other transactions contemplated by the
Transaction Documents.
     3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Initial Acquisition
Closing Date and the Additional Acquisition Closing Date to the Company as
follows:
          (a) Organization; Authority. The Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by the applicable Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate on the part of the Purchaser. Each of this Agreement and the
Registration Rights Agreement has been duly executed by the Purchaser, and when
delivered by the Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
          (b) No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by each of the Purchaser of the transactions contemplated hereby
and thereby will not (i) result in a violation of the organizational documents
of the Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations hereunder.
          (c) Investment Intent. The Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws, provided, however, that by making the representations
herein, the Purchaser does not agree to hold any of the Shares for any minimum

20



--------------------------------------------------------------------------------



 



period of time and reserves the right, subject to the provisions of this
Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. The Purchaser is acquiring the Shares hereunder in the ordinary course of
its business. The Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any securities which are derivatives
thereof) to or through any person or entity.
          (d) General Solicitation. The Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.
          (e) Investment Risk. The Purchaser understands that its investment in
the Shares involves a significant degree of risk and that the market price of
the Common Stock has been and continues to be volatile and that no
representation is being made as to the future value or trading volume of the
Common Stock.
          (f) Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of such investment.
          (g) Access to Information. The Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and the Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its representatives or counsel shall modify, amend
or affect the Purchaser’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares.
          (h) Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that the Purchaser was first
contacted by the Company, the Placement Agent or any other Person regarding the
transactions contemplated hereby, neither the Purchaser nor any Affiliate of the
Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to the Purchaser’s investments or

21



--------------------------------------------------------------------------------



 



trading or information concerning the Purchaser’s investments, including in
respect of the Shares, and (z) is subject to the Purchaser’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with the Purchaser or Trading Affiliate,
effected or agreed to effect any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities). Other than to other Persons party to this Agreement, the Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
          (i) Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
          (j) Independent Investment Decision. The Purchaser has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents, and the Purchaser confirms that it has not relied on the
advice of any other Person’s business and/or legal counsel in making such
decision. The Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Shares constitutes legal, tax or investment
advice. The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares. The Purchaser understands that the Placement
Agent has acted solely as the agent of the Company in this placement of the
Shares and the Purchaser has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to the Purchaser in connection with the
transactions contemplated by the Transaction Documents.
          (k) No reliance. The Purchaser is not relying upon, and has not relied
upon, any statement, representation or warranty made by any Person, including,
without limitation, the Placement Agent, except for the statements,
representations and warranties contained in this Agreement. Furthermore, the
Purchaser acknowledges that (i) the Placement Agent has not performed any due
diligence review on behalf of the Purchaser, (ii) the Purchaser has made, and
has relied upon, its own examination in purchasing the Common Shares and
(iii) the Purchaser has been provided by the Company with the information the
Purchaser deemed necessary in order to make its investment decision.
          (l) Reliance on Exemptions. The Purchaser understands that the Shares
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.
          (m) No Governmental Review. The Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made

22



--------------------------------------------------------------------------------



 



any recommendation or endorsement of the Shares or the fairness or suitability
of the investment in the Shares nor have such authorities passed upon or
endorsed the merits of the offering of the Shares.
          (n) Regulation M. The Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchaser.
          (o) Residency. The Purchaser’s office in which its investment decision
with respect to the Shares was made is located at the address immediately below
the Purchaser’s name on its signature page hereto.
          (p) Sufficient Funds. The Purchaser has and shall have prior to the
Initial Acquisition Closing Date and the Additional Acquisition Closing Date, as
applicable, sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to timely deliver to the Company the
amount of the aggregate Purchase Price for the Shares to be purchased pursuant
to the Initial Acquisition and the Additional Acquisition, as applicable.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
          (a) Compliance with Laws. Notwithstanding any other provision of this
ARTICLE IV, the Purchaser covenants that the Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Shares other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that the securities may be sold pursuant to such rule), the Company may
require the transferor thereof to provide to the Company and the Transfer Agent,
at the transferor’s expense, an opinion of counsel selected by the transferor
and reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of transfer (other than pursuant to clauses (i), (ii) or (iii) of the preceding
sentence), any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of the Purchaser under this
Agreement and the Registration Rights Agreement with respect to such transferred
Shares.
          (b) Legends. Certificates evidencing the Shares shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c) or applicable law:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED

23



--------------------------------------------------------------------------------



 



(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE
TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF
SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
          (c) Removal of Legends. The restrictive legend set forth in
Section 4.1(b) above shall be removed and the Company shall issue a certificate
without such restrictive legend or any other restrictive legend to the holder of
the applicable Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such Shares
are registered for resale under the Securities Act (provided that, if the
Purchaser is selling pursuant to the effective registration statement
registering the Shares for resale, the Purchaser agrees to only sell such Shares
during such time that such registration statement is effective and not withdrawn
or suspended, and only as permitted by such registration statement), (ii) such
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
Affiliate of the Company), or (iii) such Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
Effective Date or (ii) Rule 144 becoming available for the resale of Shares,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to the Shares and without volume
or manner-of-sale restrictions, the Company shall cause Company Counsel to issue
to the Transfer Agent the legal opinion referred to in the Irrevocable Transfer
Agent Instructions. Any fees (with respect to the Transfer Agent, Company
Counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company. Following the Effective
Date, or at such earlier time as a restrictive legend is no longer required for
certain Shares, the Company will no later than three (3) Trading Days following
the delivery by the Purchaser to the Company or the Transfer Agent (with notice
to the Company) of a legended certificate representing such Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer) and an opinion of counsel to
the extent required by Section 4.1(a),

24



--------------------------------------------------------------------------------



 



(such third Trading Day, the “Legend Removal Date”) deliver or cause to be
delivered to the Purchaser a certificate representing such Shares that is free
from all restrictive legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(c). Certificates for Shares free from
all restrictive legends may be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with DTC as
directed by the Purchaser.
          (d) Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its Transfer Agent, and any subsequent transfer
agent in the form of Exhibit D attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(d) or instructions that are not contradictory therewith will be
given by the Company to its transfer agent in connection with this Agreement,
and that the Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents and applicable law. The Company acknowledges that a
breach by it of its obligations under this Section 4.1(d) will cause irreparable
harm to the Purchaser. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 4.1(d) will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that the Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
          (e) Acknowledgement. The Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. Except as otherwise provided below, while
the above-referenced registration statement remains effective, the Purchaser
hereunder may sell the Shares in accordance with the plan of distribution
contained in the registration statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. The Purchaser agrees that if it is notified by
the Company in writing at any time that the registration statement registering
the resale of the Shares is not effective or that the prospectus included in
such registration statement no longer complies with the requirements of
Section 10 of the Securities Act, the Purchaser will refrain from selling such
Shares until such time as the Purchaser is notified by the Company that such
registration statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless the Purchaser is able to, and does, sell
such Shares pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act. Both the Company and its
Transfer Agent, and their respective directors, officers, employees and agents,
may rely on this subsection (e) and the Purchaser hereunder will indemnify and
hold harmless each of such persons from any breaches or violations of this
paragraph.
          (f) Buy-In. If the Company shall fail for any reason or for no reason
to issue to the Purchaser unlegended certificates within five (5) Trading Days
of receipt of all documents necessary for the removal of the legend set forth
above (the “Deadline Date”), then, in addition to all other remedies available
to the Purchaser, if on or after the Trading Day immediately following such five
(5) Trading Day period, the Purchaser purchases (in an open market

25



--------------------------------------------------------------------------------



 



transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock that the Purchaser anticipated
receiving from the Company without any restrictive legend (a “Buy-In”), then the
Company shall, within five (5) Trading Days after the Purchaser’s request and in
the Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an
amount equal to the Purchaser’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such shares of Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock, times (b) the Closing Bid Price on
the Deadline Date.
     4.2 Regulatory Confirmation and Approvals. With the cooperation of the
Company, the Purchaser shall consult with all appropriate Regulatory Authorities
as soon as practicable following the date of this Agreement to obtain the
consents, confirmations and/or approvals referred to in Section 5.1(e). The
Purchaser shall use commercially reasonable efforts to obtain all such
regulatory consents, confirmations and/or approvals at the earliest practicable
time, it being understood by, and agreed between, the parties that the Purchaser
will use commercial reasonable efforts to secure the consent, confirmation and
approval referred to in Section 5.1(e)(A) on or prior to June 30, 2009. The
Purchaser shall keep the Company reasonably informed as to the status of such
applications and filings, and the Purchaser shall promptly furnish the Company
and its counsel with copies of all such regulatory filings and correspondence
provided to all Regulatory Authorities, except for those documents which the
Purchaser has requested confidential treatment.
     4.3 Furnishing of Information. In order to enable the Purchaser to sell the
Shares under Rule 144 of the Securities Act, for a period of one year from the
Additional Acquisition Closing, the Company shall maintain the registration of
its Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. During such one-year period, if the Company
is not required to file reports pursuant to such laws, it will prepare and
furnish to the Purchaser and make publicly available the information described
in Rule 144(c)(2), if the provision of such information will allow resales of
the Shares pursuant to Rule 144.
     4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D. The Company, on or before
the Initial Acquisition Closing Date and the Additional Acquisition Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares for sale
to the Purchaser at the applicable closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification). The Company shall make all
filings and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Initial Acquisition Closing Date and the Additional Acquisition
Closing Date.

26



--------------------------------------------------------------------------------



 



     4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchaser, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any Trading Market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.
     4.6 Securities Laws Disclosure; Publicity. As soon as practicable following
the execution of this Agreement, the Company shall issue one or more press
releases (each, a “Press Release”) disclosing all material terms of the
transactions contemplated hereby. On or before 6:00 a.m., Los Angeles,
California time, on the fourth Trading Day immediately following the execution
of this Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Registration Rights
Agreement)).
     4.7 Indemnification.
          (a) Indemnification of Purchaser. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold the Purchaser and its directors, officers, stockholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls the Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, stockholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents.  The Company will not be liable to any
Purchaser Party under this Agreement to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents;
provided that such a claim for indemnification relating to any breach of any of
the representations or warranties made by the Company in this Agreement is made
within a period of one (1) year from the Additional Acquisition Closing Date.
          (b) Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.7(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,

27



--------------------------------------------------------------------------------



 



including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
     4.8 Listing of Common Stock. The Company will use commercially reasonable
efforts to list the Shares for quotation on the NASDAQ Global Select Market and
maintain the listing of the Shares on the NASDAQ Global Select Market.
     4.9 Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Shares hereunder to augment its regulatory capital, support the
growth of the Bank and for other general corporate purposes.
     4.10 Lock-Up Agreement. The Purchaser agrees that during the period
beginning on the Initial Acquisition Closing Date and ending on December 31,
2009 (the “Lock-Up Period”), the undersigned will not sell, offer, agree to
sell, contract to sell, hypothecate, pledge, grant any option to purchase, make
any short sale or otherwise dispose of or hedge, directly or indirectly, any
shares of Common Stock or securities convertible into, exchangeable or
exercisable for any shares of Common Stock or warrants or other rights to
purchase shares of Common Stock or any other securities of the Company that are
substantially similar to the Common Stock, whether now owned or hereafter
acquired, owned directly by the undersigned (including holding as a custodian)
or with respect to which the undersigned has or may be deemed to have beneficial
ownership in accordance with the rules and regulations of the Commission or
publicly announce an intention to do any of the foregoing.
     4.11 Conduct of Business. For a period of six months after the date hereof,
so long as the Purchaser holds any of the Shares, the Company shall use
commercially reasonable efforts to maintain its existence and conduct and cause
all of its Subsidiaries to conduct their respective businesses in usual, regular
and ordinary course in substantially the same manner as heretofore conducted.

28



--------------------------------------------------------------------------------



 



     4.12 Short Sales After The Date Hereof. The Purchaser shall not, and shall
cause its Trading Affiliates not to, engage, directly or indirectly, in any
transactions in the Company’s securities (including, without limitation, any
Short Sales involving the Company’s securities) during the period from the date
hereof until the earlier of such time as (i) the transactions contemplated by
this Agreement are first required to be publicly announced as described in
Section 4.6 or (ii) this Agreement is terminated in full pursuant to
Section 6.1. The Purchaser covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.6, the Purchaser will maintain the confidentiality of the
existence and terms of this Agreement and the transactions contemplated hereby.
The Purchaser understands and acknowledges that the Commission currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.
     4.13 Non-Reliance. Except for the specific representations and warranties
expressly made by the Company in this Section 3.1 of this Agreement, (i) the
Purchaser acknowledges and agrees that the Company is not making any
representation or warranty, express or implied, at law or in equity, (ii) the
Purchaser specifically disclaims that it is relying upon or has relied upon any
such other representations or warranties and acknowledges and agrees that the
Company has specifically disclaimed and do hereby specifically disclaim any such
other representation or warranty made by any person or entity.
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
     5.1 Conditions Precedent to the Obligations of the Purchaser to Purchase
Shares. The obligation of the Purchaser to acquire Shares at the Initial
Acquisition Closing and the Additional Acquisition Closing is subject to the
fulfillment to the Purchaser’s satisfaction, on or prior to the Initial
Acquisition Closing Date and the Additional Acquisition Closing Date, as
applicable, of each of the following conditions, any of which may be waived by
the Purchaser:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of the Initial Acquisition Closing Date
and the Additional Acquisition Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.
          (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Initial Acquisition Closing and the Additional
Acquisition Closing.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or

29



--------------------------------------------------------------------------------



 



governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.
          (d) Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares at the Initial Acquisition
Closing and the Additional Acquisition Closing (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
          (e) Regulatory Approvals. The Purchaser shall have received approvals,
confirmations, acquiescence and/or consents relating to the Initial Acquisition
or Additional Acquisition, as applicable, from all necessary Regulatory
Authorities, including the following:
     A. With respect to the Initial Acquisition, a confirmation from the Federal
Reserve Board or the Federal Reserve Bank of San Francisco that the Initial
Acquisition (x) will not require a change-of-control notice under the Change in
Bank Control Act (“Change-of-Control Notice”), and (y) will not require a
registration under the Bank Holding Company Act of 1956, as amended (“BHC
Registration”); and a confirmation from CDFI that the Initial Acquisition will
not require a change-of-control application or other application or notice to
CDFI; and
     B. With respect to the Additional Acquisition, (x) either a confirmation
from CDFI that the Acquisition will not require a change-of-control application
or other application or notice, or approval by CDFI of such application or
notice; (x) a confirmation from the Federal Reserve Board or the Federal Reserve
Bank of San Francisco that the Acquisition will not require a Change-of-Control
Notice or BHC Registration; and (z) approval by the Korea Financial Services
Commission of the Acquisition.
               (f) No Suspensions of Trading in Common Stock; Listing. The
Common Stock (i) shall be designated for quotation or listed on the Principal
Trading Market and (ii) shall not have been suspended, as of the Initial
Acquisition Closing Date and the Additional Acquisition Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market.
               (g) Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).
               (h) Compliance Certificate. The Company shall have delivered to
the Purchaser a certificate, dated as of the Initial Acquisition Closing Date or
the Additional Acquisition Closing Date, as applicable, and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 5.1(a) and (b) in the form attached
hereto as Exhibit F.
               (i) Termination. This Agreement shall not have been terminated in
accordance with Section 6.1 herein.

30



--------------------------------------------------------------------------------



 



     5.2 Conditions Precedent to the Obligations of the Company to sell Shares.
The Company’s obligation to sell and issue the Shares at the Initial Acquisition
Closing and the Additional Acquisition Closing is subject to the fulfillment to
the satisfaction of the Company on or prior to the Initial Acquisition Closing
Date and the Additional Acquisition Closing Date, as applicable, of the
following conditions, any of which may be waived by the Company:
          (a) Representations and Warranties. The representations and warranties
made by the Purchaser in Section 3.2 hereof shall be true and correct in all
material respects as of the date when made, and as of the Initial Acquisition
Closing Date and the Additional Acquisition Closing Date as though made on and
as of such date, except for representations and warranties that speak as of a
specific date.
          (b) Performance. The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchaser at or prior to the Initial Acquisition Closing and the
Additional Acquisition Closing.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
          (d) Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.
          (e) Regulatory Approvals. The Purchaser shall have received approvals,
confirmations, acquiescence or consents relating to the Initial Acquisition or
Additional Acquisition, as applicable, from all necessary Regulatory Authorities
as contemplated by Section 4.2.
          (f) Purchaser Deliverables. The Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
          (g) Termination. This Agreement shall not have been terminated in
accordance with Section 6.1 herein.
ARTICLE VI
TERMINATION
     6.1 Right of Termination. This Agreement and the transactions contemplated
hereby may be terminated and abandoned at any time prior to or at the Initial
Acquisition Closing or the Additional Acquisition Closing, as follows, and in no
other manner; provided, however, that neither the Company nor the Purchaser will
terminate and abandon this Agreement and the transactions contemplated hereby
under clause (b), (c) or (f) below, as a result solely of the failure to obtain
necessary regulatory approvals from the applicable Regulatory Authorities, or
oral or written confirmation from all such Regulatory Authorities that such
approvals are not

31



--------------------------------------------------------------------------------



 



required, if in the reasonable opinion of the Company and the Purchaser and
their legal counsels, such approvals or confirmations are pending and likely to
be obtained within a reasonable time after the dates set forth in clause (b),
(c) or (f), in which case, the dates set forth in clause (b), (c) or (f) shall
be extended by such reasonable period:
          (a) By the mutual agreement of the Company and the Purchaser.
          (b) By either the Company, on the one hand, or the Purchaser, on the
other hand, if the conditions precedent to such party’s obligations to close
specified in ARTICLE V hereof have not been met or waived by July 31, 2009.
          (c) By the Purchaser, if it is unable to obtain, on or prior to
July 31, 2009, all necessary regulatory approvals from the applicable Regulatory
Authorities, or oral or written confirmation from all such Regulatory
Authorities that such approvals are not required, as may be necessary to
consummate the Initial Acquisition and the Additional Acquisition.
          (d) By the Purchaser, if the Company fails to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
in any other agreement contemplated hereby, and such failure shall not have been
cured within a period of ten (10) calendar days after notice from the Purchaser,
or if any of the representations or warranties of the Company contained herein
or therein shall be inaccurate in any material respect.
          (e) By the Company, if the Purchaser fails to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
in any other agreement contemplated hereby, and such failure shall not have been
cured within a period of ten (10) calendar days after notice from the Company,
or if any of the representations or warranties of the Purchaser contained herein
or therein shall be inaccurate in any material respect.
          (f) By the Company, if (i) the Purchaser breaches its obligations
pursuant to Section 4.2, or (ii) the Purchaser is unable to obtain, on or prior
to July 31, 2009, all necessary regulatory approvals from the applicable
Regulatory Authorities, or oral or written confirmation from all such Regulatory
Authorities that such approvals are not required, as may be necessary to
consummate the Initial Acquisition and the Additional Acquisition.
     6.2 Notice of Termination. The power of termination provided for by
Section 6.1 hereof may be exercised only by a notice given in writing, as
provided in Section 7.3 of this Agreement.
     6.3 Effect of Termination. If this Agreement is terminated and the
transactions contemplated by this Agreement are abandoned, neither party will
have any liability or further obligation under this Agreement; provided,
however, that termination will not relieve a party from liability for any breach
by it of this Agreement. Notwithstanding the foregoing, the termination of this
Agreement subsequent to the closing of the Initial Acquisition shall not operate
to relieve either party of their continuing obligations under this Agreement
with respect to such Initial Acquisition, but shall only act as a termination
with respect to obligations under this Agreement relating to the Additional
Acquisition.

32



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     7.1 Fees and Expenses. The Company and the Purchaser shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Shares
to the Purchaser.
     7.2 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Initial Acquisition Closing
and the Additional Acquisition Closing, and without further consideration, the
Company, the Purchaser will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.
     7.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., Los Angeles,
California time, on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:00 p.m., Los Angeles, California time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

         
 
  If to the Company:   Hanmi Financial Corporation
 
      3660 Wilshire Boulevard
 
      Penthouse A
 
      Los Angeles, California 90010
 
      Telephone No.: (213) 427-5631
 
      Facsimile No.: (213) 384-0990
 
      Attention: Jay S. Yoo, President and Chief Executive Officer
 
       
 
  With a copy to:   Hunton & Williams LLP
 
      111 Congress Avenue, Suite 1800
 
      Austin, Texas 78701
 
      Telephone No.: (512) 542-5000
 
      Facsimile No.: (512) 542-5049
 
      Attention: Chet A. Fenimore

33



--------------------------------------------------------------------------------



 



         
If to
  a Purchaser:   Leading Investment & Securities Co., Ltd.
 
      5th Fl., W Bank Bldg., 90-7 Nonhyeon-Dong
 
      Gangnam-Gu, Seoul 135-818, Korea
 
      Telephone No.: 02-2009-7086
 
      Facsimile No.: 02-2009-7375
 
      Attention: Stephen Joonwon Suh
 
       
With
  a copy to:   Bae, Kim & Lee LLC
 
      647-15 Yoksam, Kangnam
 
      Seoul 135-723, Korea
 
      Telephone No.: 02-3404-7550
 
      Facsimile No.: 02-3404-0804
 
      Attention: Nelson Kyunam Ahn

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
     7.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
     7.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
     7.6 Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company or the Purchaser without the prior written
consent of the other party.
     7.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     7.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations,

34



--------------------------------------------------------------------------------



 



enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the Los Angeles Courts. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Los Angeles Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Los Angeles Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     7.9 Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Additional Acquisition Closing and the delivery of the Shares for a
period of one (1) year from the Additional Acquisition Closing Date, at which
time all such representations, warranties, agreements and covenants shall
terminate.
     7.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
     7.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify

35



--------------------------------------------------------------------------------



 



and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
     7.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
     7.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
     7.15 Schedules. The disclosure schedules identify, among other things,
items the disclosure of which is necessary or appropriate, either in response to
an express disclosure requirement contained in a provision hereof or as an
exception to one or more representations, warranties or covenants of the Company
contained in this Agreement. Any information set forth in any one section of the
disclosure schedule shall be deemed to apply to each other applicable Section or
subsection thereof if its relevance to the information called for in such
Section or subsection is reasonably apparent from the disclosures made in any of
the disclosure schedules or a specific cross reference to a disclosure on
another schedule is made. Notwithstanding any provision in this Agreement to the
contrary, the mere inclusion of an item in such section or subsection of the
disclosure schedule as an exception to a representation, warranty or covenant
shall not be deemed as an admission of liability or to mean that any such
information is required to be disclosed by this Agreement, or to mean that such
information is material. Such information shall not be used as a basis for
interpreting the term “material,” “materiality”, “materially” or Material
Adverse Effect, or similar qualification in this Agreement.
     7.16 Adjustments in Common Stock Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof and
prior to the Initial Acquisition Closing or Additional Acquisition Closing, as

36



--------------------------------------------------------------------------------



 



applicable, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.
     7.17 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
     7.18 Dates and Time. For purposes of this Agreement, all references to
dates and times shall refer to the date and time in Los Angeles, California.
[Signature Page Follows]

37



--------------------------------------------------------------------------------



 



[Signature Page to Securities Purchase Agreement]
     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            HANMI FINANCIAL CORPORATION
      By:   /s/ Jay S. Yoo         Jay S. Yoo        President and Chief
Executive Officer        LEADING INVESTMENT & SECURITIES CO., LTD.
      By:   /s/ Cheul Park         Cheul Park        Chairman and Chief
Executive Officer     

38



--------------------------------------------------------------------------------



 



EXHIBITS

     
A:
  Form of Registration Rights Agreement
B:
  Stock Certificate Questionnaire
C:
  Form of Opinion of Company Counsel
D:
  Irrevocable Transfer Agent Instructions
E:
  Form of Secretary’s Certificate
F:
  Form of Officer’s Certificate
G:
  Wire Instructions

SCHEDULES

         
Schedule 3.1(a)
  —   Subsidiaries

CONFIDENTIAL SCHEDULES

         
Schedule 3.1(h)
  —   SEC Reports; Disclosure Materials  
Schedule 3.1(i)
  —   Financial Statements  
Schedule 3.1(j)
  —   Disclosure Controls and Procedures  
Schedule 3.1(m)
  —   Material Changes  
Schedule 3.1(q)
  —   Compliance  
Schedule 3.1(r)
  —   Regulatory Agreement  
Schedule 3.1(t)
  —   Loan Loss Reserves  
Schedule 3.1(v)
  —   Regulatory Permits

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Stock Certificate Questionnaire
     Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

              1.    
The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s) and warrant(s)). You may use a nominee
name if appropriate:
                                                  
 
    2.    
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to Item 1 above:
                                                  
 
    3.    
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
                                                  
 
           
 
                                                  
 
           
 
                                                  
 
           
 
                                                  
 
           
 
                                                  
 
    4.    
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
                                          

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Opinion of Company Counsel*
[SUBJECT TO OPINION COMMITTEE REVIEW]

1.   The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware.   2.   The Company has the corporate power and
authority to execute and deliver and to perform its obligations under the
Transaction Documents.   3.   Except for filings, registrations or
qualifications that may be required by applicable Delaware securities or banking
laws, no consent, approval, authorization or order of or filing, registration or
qualification with any Governmental Entity is required under the law of the
State of Delaware in connection with the authorization, execution, delivery and
performance by the Company of the Transaction Documents and the consummation of
the transactions contemplated thereby except as have already been obtained or
made.   4.   The Securities Purchase Agreement has been duly authorized,
executed and delivered by the Company.   5.   The Registration Rights Agreement
has been duly authorized, executed and delivered by the Company.   6.   The
Shares have been duly authorized and, when issued delivered and paid for in
accordance with the Securities Purchase Agreement, will be validly issued, fully
paid and nonassessable, and free of any preemptive right or similar rights
contained in the Company’s Certificate of Incorporation or Bylaws.   7.   The
execution, delivery and performance of the Securities Purchase Agreement and the
Registration Rights Agreement and the performance by the Company of its
obligations under such agreements, including its issuance and sale of the
Shares, will not result in any violation of the Certificate of Incorporation or
Bylaws of the Company or the Articles of Incorporation or Bylaws of the Bank.  
8.   Assuming due authorization, execution and delivery by the Company and the
Purchaser, the Registration Rights Agreement constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms.   9.   The Company is a registered bank holding company under the Bank
Holding Company Act of 1956, as amended, and has made an effective election to
be treated as a financial holding company under the Gramm-Leach-Bliley Act.  
10.   The deposit accounts of the Bank are insured by the Federal Deposit
Insurance Corporation under the provisions of the Federal Deposit Insurance Act.

 



--------------------------------------------------------------------------------



 



11.   The execution and delivery by the Company of the Securities Purchase
Agreement and the Registration Rights Agreement and the performance by the
Company of its obligations under such agreements, including its issuance and
sale of the Shares, do not and will not: (a) require any consent, approval,
license or exemption by, order or authorization of, or filing, recording or
registration by the Company with any Delaware, California or federal
governmental authority, except (i) such as have been made or obtained under the
Securities Act , (ii) as may be required by federal securities laws with respect
to the Company’s obligations under the Registration Rights Agreement, (iii) the
filing of Form D pursuant to Securities and Exchange Commission Regulation D and
(iv) the filings required in accordance with Section 4.6 of the Securities
Purchase Agreement, (b) violate any Delaware, California or federal statute,
rule or regulation, or any court order, judgment or decree, if any, listed in
Exhibit B hereto, which Exhibit lists all court orders, judgments and decrees
that the Company has certified to us are applicable to it or (c) result in a
breach of, or constitute a default under, any Material Contract.   12.  
Assuming the accuracy of the representations, warranties and compliance with the
covenants and agreements of the Purchaser and the Company contained in the
Securities Purchase Agreement, it is not necessary, in connection with the
offer, sale and delivery of the Shares to the Purchaser to register the Shares
under the Securities Act.

 

*   The opinion letter of Company Counsel will be subject to customary
limitations and carveouts.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Irrevocable Transfer Agent Instructions
As of                     , 200[_]
Computershare Trust Company, N.A.
P.O. Box 43070
Providence, Rhode Island 02940-3070
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of June 12, 2009 (the “Agreement”), by and between Hanmi Financial Corporation,
a Delaware corporation (the “Company”) and Leading Investment & Securities Co.,
Ltd., a Korean corporation (and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders shares of common stock
(the “Shares”) of the Company, par value $0.001 per share (the “Common Stock”).
     This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any, to
issue certificates representing shares of Common Stock to a Holder from time to
time upon delivery to you of instructions by the Company as indicated in writing
executed by a duly authorized officer of the Company together with indication of
receipt of the exercise price therefor.
     You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), or (2) the Shares have been sold in
conformity with Rule 144 under the Securities Act (“Rule 144”) or are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) business days of your receipt of written
authorization from a duly authorized officer of the Company that the Common
Stock may be issued pursuant to the Exercise Notice, you shall issue the
certificates representing the Common Stock registered in the names of such
Holders or transferees, as the case may be, and such certificates shall not bear
any legend restricting transfer of the Shares thereby and should not be subject
to any stop-transfer restriction; provided, however, that if such Shares are not
registered for resale under the Securities Act or able to be sold under Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions, then the certificates for such Shares
shall bear the following restrictive legend:

 



--------------------------------------------------------------------------------



 



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
     A form of written confirmation from the Company’s outside legal counsel
that a registration statement covering resales of the Shares has been declared
effective by the Commission under the Securities Act is attached hereto as
Annex I.
     Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

            Very truly yours,


HANMI FINANCIAL CORPORATION
      By:           Jay S. Yoo        President and Chief Executive Officer     

Acknowledged and Agreed:
[                                        ]

         
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

Date:                     , 2009

 



--------------------------------------------------------------------------------



 



Annex I
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT
Computershare Trust Company, N.A.
P.O. Box 43070
Providence, Rhode Island 02940-3070
     Re: Hanmi Financial Corporation
Ladies and Gentlemen:
     We are counsel to Hanmi Financial Corporation, a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Purchase Agreement”), dated as of June 12,
2009, entered into by and between the Company and Leading Investment &
Securities Co., Ltd. (the “Purchaser”), , pursuant to which the Company issued
to the Purchaser shares of the Company’s common stock, $0.001 par value per
share (the “Common Stock”). Pursuant to that certain Registration Rights
Agreement of even date, the Company agreed to register the resale of such shares
(collectively, the “Registrable Securities”), under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on                     , 2009, the
Company filed a Registration Statement on Form S-3 (File
No. 333-                    ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “Commission”) relating to the Registrable
Securities which name of the Purchaser as a selling stockholder thereunder.
     In connection with the foregoing, we inform you that the Registration
Statement has been declared effective under the Securities Act, and, based
solely upon oral telephonic advice from one or more members of the Commission’s
staff, that no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act and no proceedings for that
purpose have been instituted or are pending or threatened by the Commission
     Pursuant to the Purchase Agreement, the Purchaser has agreed to satisfy the
applicable prospectus delivery requirements and to sell pursuant to the “Plan of
Distribution” section in the Registration Statement. On the basis of the
foregoing, this letter shall serve as our standing notice to you that the Common
Stock may be freely transferred by the Purchaser pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of Common Stock to the Purchaser or the
transferees of the Purchaser, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated                     ,
2009, provided at the time of such reissuance, the Company has not otherwise
notified you that the Registration Statement is unavailable for the resale of
the Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.
Very truly yours,

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Secretary’s Certificate
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Hanmi Financial Corporation, a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of June 12, 2009, by and between the
Company and Leading Investment & Securities Co., Ltd. (the “Securities Purchase
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

1.   Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company, effective as
of                     , 2009. Such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.   2.   Attached hereto as Exhibit B is a true, correct and complete
copy of the Certificate of Incorporation of the Company, together with any and
all amendments thereto currently in effect, and no action has been taken to
further amend, modify or repeal such Certificate of Incorporation, the same
being in full force and effect in the attached form as of the date hereof.   3.
  Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.
  4.   Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

          Name   Position   Signature                  
                                                                              
                                                            

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this
___day of June, 2009.
                                                            
[                    ]
Secretary
I, Jay S. Yoo, President and Chief Executive Officer, hereby certify that
                     is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.
                                                            
Jay S. Yoo
President and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Resolutions

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Certificate of Incorporation

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Bylaws

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Officer’s Certificate
The undersigned, the Chief Executive Officer of Hanmi Financial Corporation, a
Delaware corporation (the “Company”), pursuant to Section 5.1(g) of the
Securities Purchase Agreement, dated as of June 12, 2009, by and between the
Company and Leading Investment & Securities Co., Ltd. (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

  1.   The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the [Initial
Acquisition Closing Date/Additional Acquisition Closing Date], as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.     2.   The Company has performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the [Initial Acquisition Closing/Additional
Acquisition Closing].

          IN WITNESS WHEREOF, the undersigned has executed this certificate this
___day of June, 2009.
                                                            
Jay S. Yoo
President and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Wire Instructions
[                                        ]

 



--------------------------------------------------------------------------------



 



Schedule 3.1(a)
Subsidiaries
Hanmi Bank
All World Insurance Services, Inc.
Chun Ha Insurance Services, Inc.
Hanmi Capital Trust I
Hanmi Capital Trust II
Hanmi Capital Trust III

 